Title: From James Madison to Thomas Jefferson, 17 April 1807
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Washington Apl. 17. 1807

I recd. this morning your favor of the l4th. and inclose the printed copies of the Acts of Congs. obtained from your Cabinet as pointed out.  I inclose also a list of all the Acts, that you may direct a supply of any deficiency.
The letter to you from Clarke Mead &c relating to the Witnesses agst. White proceeds on a mistake of the legal allowance.  This was originally 50 cents per day; but an Act of Congs. of 28 Feby. 1799. raised it to 5 Cents a mile, equal at this season of the year to 2 dollrs. a day, and 1¼ drs. a day during the attendance on the Court.  I shall therefore hint this to Mr. Rodney who will apprize the attending witnesses of their right.  It is too late now to produce the attendance of any who may not have already undertaken the journey.
The objection arising from Mr. Gallatin’s estimate of British seamen in our service, to the idea of forbearing altogether the use of them, has led me to think of some modification short of that concession, that might invite G. B. into an adjustment.  And it has occurred that in allusion to the British law which claims all alien seamen serving two years on British ships, as British seamen, we may except from the contemplated proposition, all British seamen who shall, prior to the exchange of Ratifications, have been two years out of British service, and in no other than ours.  Mr. G. I find acquiesces in this Ultimatum. I submit it for consideration whether, in case of its rejection, it would be inadmissible to exclude from future service in our ships, all seamen who did not enter in our service prior to the commencement of the existing war.  This would allude to the principle, that there is a greater right in the members of a state to transfer themselves into foreign service in time of peace than in time of war.  These allusions tho’ not unexceptionable as legal criteria, are better than assumptions absolutely naked; and may at least be adopted by an accommodating disposition.  Should this last proposition be also rejected, it will remain to be decided whether the disuse of B. Seamen altogether, be a sacrifice too great, if essential, for the object in view.  Genl. D. & Mr. S. seem disposed to go great lengths on this subject.  Much however must depend on the proportion of B. Seamen in our trade, and Mr. Gallatins data & deductions, command just attention.  Still my impression is that the proposition cannot be as great as he estimates.  I believe that of Genl. D. & Mr. S. leans the same way.  Yrs. faithfully & affecy.

James Madison

